James A. Foley, S.
In this application for limited ancillary letters testamentary it is alleged that the decedent was a resident of Pennsylvania. The sole asset alleged is a cause of action for damages for the wrongful act or negligence causing decedent’s death. His death was the result of an airplane accident. The accident occurred in Kentucky and decedent died there. The proposed defendant is a Delaware corporation. No asset of the decedent is alleged to be located in this county other than the possible recovery for death damages. It is represented that the corporation has filed a certificate of doing business with the Secretary of State of the State of New York, has designated an agent to receive service of process here and has its principal place of business in this county. Argument is presented from these facts that the nonresident corporation thus acquired a residence in this State. There is no merit in that contention. The proposed defendant at best is still a foreign corporation which has been accorded the privilege of doing business here. The statutes provide that jurisdiction exists only where the claim is asserted by the estate against a “ resident ”. A claim against a nonresident individual or a foreign corporation furnishes no basis for the exercise of jurisdiction. (Surrogate’s Ct. Act, §§ 45, 47; Matter of Meyer, 125 Misc. 361, affd. 216 App. Div. 735, affd. 244 N. Y. 598.)